United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3276
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Sachay M. Steward

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: January 31, 2014
                              Filed: February 7, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Steward appeals after the district court1 revoked her supervised release for the
second time and sentenced her to serve 15 months in prison. We affirm.

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
       Having carefully reviewed the arguments for reversal before us, we conclude
that (1) the court did not abuse its discretion in revoking supervised release, because
Steward stipulated that she engaged in conduct that violated her release conditions,
see United States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (standard of
review); (2) the sentence is not unreasonable, because it was within statutory limits,
and the district court considered appropriate factors and gave detailed reasons for the
sentencing decision, see 18 U.S.C. § 3583(e)(3); United States v. Thunder, 553 F.3d
605, 608-09 (8th Cir. 2009); and (3) her remaining arguments involve matters
involved in prior revocation proceedings that are not before us in this appeal.

      The judgment is affirmed. We also grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-